Citation Nr: 0432011	
Decision Date: 12/02/04    Archive Date: 12/14/04

DOCKET NO.  03-05 608	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for left leg 
intermittent numbness with nerve entrapment.

2.  Entitlement to an increased rating for service-connected 
degenerative joint disease of the right shoulder with 
tendonitis, currently evaluated as 10 percent disabling.  


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Sonnet Bush, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1976 to 
October 2000, including service in Southwest Asia during the 
Persian Gulf War.

In a November 2000 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) in Houston, Texas 
granted the veteran's claim of entitlement to service 
connection for degenerative joint disease of the right 
shoulder.  
A 10 percent disability rating was assigned.  Service 
connection for left leg numbness with nerve entrapment was 
denied. 

In August 2001, the veteran filed a statement in support of 
claim (VA Form 21-4138) which constituted a notice of 
disagreement (NOD) as to the claim of entitlement to service 
connection for a left leg condition as well as the claim for 
an increased disability rating for his service-connected 
right shoulder disability.  The RO again denied the claims in 
a December 2001 RO rating decision, and the veteran duly 
perfected an appeal.  

In a June 2003 statement, the veteran requested to testify at 
a personal hearing.  For this reason, the Board of Veterans 
Appeals (the Board) remanded this case in July 2003.  The 
veteran testified in April 2004 before the undersigned 
Veterans Law Judge at a personal hearing held in San Antonio, 
Texas.  A transcript of the hearing has been associated with 
the veteran's VA claims folder.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
and his representative if further action is required on their 
part.


REMAND

The veteran is seeking entitlement to service connection for 
left leg intermittent numbness with nerve entrapment and 
entitlement to an increased rating for degenerative joint 
disease of the right shoulder with tendonitis, currently 
evaluated as 10 percent disabling.  Specifically, he contends 
that his left leg symptomatology began during his service in 
the Persian Gulf War and that his right shoulder disability 
warrants a 20 percent disability rating.

After having carefully considered the matter, and for reasons 
expressed immediately below, the Board believes that this 
case must be remanded for further evidentiary and procedural 
development.

The VCAA

Among other things, the Veterans Claims Assistance Act of 
2000 (VCAA) redefines the obligations of VA with respect to 
its duty to notify and assist the veteran in the development 
of his claims.  See 38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 
(West 2002).  The VCAA is applicable to all claims filed on 
or after the date of its enactment, or filed before the date 
of enactment and not yet final as of that date.  

After a review of the record, the Board has determined that 
although the RO sent the veteran a letter in October 2001, 
that letter did not satisfy the requirements of the VCAA for 
a number of reasons.  First, the letter discussed certain 
legal requirements pertaining to the submission of new and 
material evidence, noting that the veteran's left leg claim 
had been finally disallowed.  This was not correct; the 
veteran's initial claim of entitlement to service connection 
for a left leg disability had been denied in a November 2000 
Ro rating decision, but that rating decision had not become 
final due to the veteran filing a NOD in August 2001.  
Second, the October 2001 letter did not detail the 
evidentiary requirements for an increased rating or advise 
the veteran as to any additional information and evidence 
needed to substantiate and complete his claims.  Crucially, 
the letter did not advise the veteran of which part, if any, 
of the additional evidence was to be provided by the veteran 
and which part, if any, VA would attempt to obtain on behalf 
of the veteran.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to a claimant describing evidence potentially helpful 
to the claimant but not mentioning who is responsible for 
obtaining such evidence did not meet the standard erected by 
the VCAA].

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir.) held that the 
regulation giving the Board direct authority to cure a 
procedural defect in an appeal by providing the claimant with 
notice under the VCAA, 38 C.F.R. § 19.9(a)(2)(ii), was 
invalid as contrary to the statutory authority, 38 U.S.C.A. § 
5103(b).  Thus, if, as here, the record has a procedural 
defect with respect to the notice required under the VCAA, 
this may no longer be cured by the Board.  Accordingly, the 
Board must remand the case to the agency of original 
jurisdiction because the record does not show that the 
veteran was provided adequate notice under the VCAA and the 
Board is without authority to do so.  

VA examination 

Left leg symptomatology

The Board additionally finds that additional development of 
the veteran's claim of entitlement to service connection for 
left leg intermittent numbness with nerve entrapment is 
required in order to properly adjudicate the claim.  In 
essence, questions as to whether the veteran has a diagnosed 
illness remain. Specifically, the records shows that the 
veteran was examined in a July 2000 fee basis VA examination, 
and found to have "no diagnosis because there is no 
pathology to render a diagnosis."  However, the veteran's 
private physician, H.R.A., M.D., indicated in a December 2003 
treatment record that the veteran had "neuralgia 
paresthetica or entrapment of the lateral femoral cutaneous 
nerve of the thigh of the left side."  VA treatment records 
dated in June 2003 and November 2003, on the other hand, 
indicate paresthesia of the left lateral thigh with possible 
L4 involvement.  

Thus, based on the rather sketchy medical evidence of record, 
there are several possibilities which must be explored.  
There may be no disability; there may be 
A neurological disability of the lower extremity; there may 
be radicular pain from a low back disability; or there may be 
an undiagnosed illness due to the veteran's Persian Gulf 
service. See  38 U.S.C.A. § 1117 (West 2002); 38 C.F.R. § 
3.317 (2004).

Right shoulder disability

In adjudicating the instant appeal, the Board must consider 
whether an increased disability rating is warranted for the 
veteran's right shoulder disability based on functional loss 
due to pain, weakness and flare-ups, pursuant to 38 C.F.R. §§ 
4.40, 4.45 and 4.59 (2004).  See DeLuca v. Brown, 8 Vet. App. 
202 (1995).

The veteran was last afforded a fee basis VA examination in 
July 2000.  On physical examination, it was noted that in 
regards to his right shoulder, "the range of motion was 
limited by pain for both abduction and flexion at the range 
of motion degree."  However, there was no assignment in 
degrees of limitation of right shoulder motion due to pain.  
Furthermore, the veteran indicated in his April 2004 hearing 
testimony that he may have a greater loss of range of motion 
in the right shoulder since his last examination.  
Considering that over four years have passed since the 
veteran's last VA examination and his report that his right 
shoulder disability has worsened since that time, the Board 
believes that another VA examination is warranted.  See 
Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 
6 Vet. App. 377 (1994).

Accordingly, this case is REMANDED to the Veterans Benefits 
Administration (VBA) for the following actions:

1.  VBA must assure that all notice and 
development required by the VCAA has been 
accomplished, in particular notifying the 
veteran of the evidentiary requirements 
for service connection and increased 
rating claims as well as the kinds of 
evidence he needs to submit and that 
which will be obtained by VA.  

2.  Upon completion of the above, the RO 
should make arrangements with an 
appropriate medical facility for the 
veteran to be examined for the purpose of 
addressing the nature and etiology of the 
left leg symptomatology for which service 
connection is being sought and the 
current severity of the veteran's right 
shoulder disability.  The veteran's VA 
claims folder, including a copy of this 
REMAND, must be made available to and 
reviewed by the examiner.  

With respect to the veteran's left leg, 
the examiner should determine whether the 
veteran has disability manifested by his 
symptoms and if so, render a diagnosis or 
diagnoses.  If unable to make a 
diagnosis, the examiner should render an 
opinion addressing whether it is at least 
as likely as not that any current left 
leg symptomatology is due to undiagnosed 
illness associated with the veteran's 
military service in the Persian Gulf War.
		
With respect to the veteran's right 
shoulder, the examiner should describe 
all symptomatology due to the veteran's 
service-connected right shoulder 
disability.  In reporting the results of 
range of motion testing, the examiner 
should identify any objective evidence of 
pain and specific excursions of motion, 
if any, accompanied by pain.  The extent 
of any incoordination, weakened movement 
and excess fatigability on use must also 
be described by the examiner.  A report 
of the examination should be associated 
with the veteran's VA claims folder.

3.  Following the completion of the 
foregoing development, VBA should 
readjudicate the claims of entitlement 
to service connection for left leg 
intermittent numbness with nerve 
entrapment and entitlement to an 
increased rating for degenerative joint 
disease of the right shoulder with 
tendonitis, currently evaluated as 10 
percent disabling.  If the claims remain 
denied, VBA should issue a supplemental 
statement of the case, and the veteran 
and his representative should be allowed 
an appropriate period of time for 
response.  Thereafter, the claims folder 
should be returned to the Board for 
further appellate review if otherwise in 
order.  

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See The Veterans Benefits 
Act of 2003, Pub. L. No. 108-183, § 707(a), (b), 117 Stat. 
2651 (2003) [to be codified at 38 U.S.C. §§ 5109B, 7112].



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(4).



